DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-12, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Ronza (WO 2011/061598) and further in view of Tatsuya (EP 2072280).
Di Ronza is directed to a tire construction comprising a bead filler formed with a first carbon black (N1) and a second carbon black (N6) (Page 3, Lines 21-23 and Page 4, Lines 4-6).  In terms of the claims, said first carbon black corresponds with carbon black B and said second carbon black corresponds with carbon black A.  These carbon blacks have specific surface area values that satisfy the claimed invention (Page 2, Lines 8-13).
Di Ronza also states that a ratio between carbon black A and carbon black B can be 4 (80% vs 20%).  Additionally, the compositions of Di Ronza include conventional additives, including accelerators and vulcanizing or curing agents (Page 6- Table 1).  It is also evident that the exemplary compositions of Di Ronza include natural rubber and butadiene rubber (Table I).  In such an instance, however, Di Ronza fails to suggest the specific use of modified butadiene rubber.
It is well recognized, though, that the general disclosure of butadiene rubber would have been recognized as including modified butadiene rubber.  It is emphasized that each of the aforementioned rubber materials are commonly disclosed in an alternative manner for any number of common tire components, including the bead filler or bead apex, as shown for example by Tatsuya (Paragraphs 31, 34, 35, and 91).  One of ordinary skill in the art at the time of the invention would have found it obvious to use modified butadiene rubber in the bead filler of Di Ronza given the general disclosure of Di Ronza and the art recognition that “modified” rubbers are commonly used in all tire components.  Also, Applicant has not provided a conclusive showing of unexpected results for the use of modified butadiene rubber.
Lastly, regarding claim 1, a bead filler can be broadly viewed as a “side reinforcing rubber of runflat tires”.  It is emphasized that the claims as currently drafted fail to structurally distinguish the claimed “side reinforcing rubber” from the bead filler of Di Ronza.    
With respect to claim 2, as noted above, N1 carbon black and N6 carbon black have specific surface areas that satisfy the claimed invention.
Regarding claims 3 and 9, Di Ronza teaches a filler loading between 20 phr and 100 phr (Page 3, Lines 10+).
As to claims 4, 10, and 14, Di Ronza teaches an exemplary composition having a ratio of 3.5.  Also, the claimed type of accelerator is extremely well known and conventionally used in a wide variety of tire rubber compositions.
With respect to claims 5, 11, 15, and 18, the claimed modulus values appear to result when using natural rubber, modified natural rubber, and 55 phr of carbon black (independent of the type of carbon black and the ratio between respective carbon blacks).  Thus, one of ordinary skill in the art at the time of the invention would have expected the rubber composition of Di Ronza in view of Tatsuya to similarly demonstrate mechanical properties in accordance to the claimed invention.  It is emphasized that the general disclosure of Di Ronza includes any number of loadings for the respective rubber components and Applicant has not provided a conclusive showing of unexpected results for the claimed properties.  It is also noted that all of the comparative examples, as well as the inventive examples, have mechanical properties that satisfy the claimed invention. 
Regarding claims 6, 12, 16, and 19, Di Ronza teaches a ratio as large as 4.
With respect to claim 8, the language “runflat tire” fails to structurally distinguish the claimed tire from that of Di Ronza.  It is further noted that the general disclosure of Di Ronza suggests bead fillers for any known tire construction, including those characterized as “runflat tires”.  This could include tires, for example, that have “runflat supports” in the tire cavity.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Ronza and further in view of Tatsuya and Agostini (US 7,694,708).   
As detailed above, Di Ronza in view of Tatsuya teaches a tire construction including a bead filler formed with a combination of carbon blacks as required by the claimed invention.  Di Ronza, however, broadly teaches the manufacture of bead fillers without specifying the shape.  In any event, bead fillers are well recognized as having any number of shapes, including “lunate” shapes.  Agostini provides one example in which bead filler component 6B has a generally lunate shape (Figure 1).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the bead filler composition of Di Ronza to form bead fillers having any number of shapes, including that required by the claimed invention.  A fair reading of Di Ronza does not limit the shape of the bead filler and “lunate” shapes are consistent with common bead filler shapes (unclear how the term “lunate” structurally distinguishes over the bead filler components taught by the prior art references of record).  
Response to Arguments
Applicant’s arguments with respect to claim(s) October 12, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 24, 2022